Exhibit 99(a)(1) MONTHLY SERVICER’S CERTIFICATE (TO BE DELIVERED EACH MONTH PURSUANT TO SECTION 3.01(b)(i) OF THE SERIES 2004-1 TRANSITION PROPERTY SERVICING AGREEMENT) ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC, Series 2004-1 Bonds Oncor Electric Delivery Company, as Servicer Pursuant to the Series 2004-1 Transition Property Servicing Agreement dated as of June 7, 2004 (the “Series 2004-1 Transition Property Servicing Agreement”) between Oncor Electric Delivery Company, as Servicer, and Oncor Electric Delivery Transition Bond Company LLC, as Issuer, the Servicer does hereby certify as follows: SERIES 2004-1 COLLECTION PERIOD: July 2007 Customer Class a.Series 2004-1 Transition Charges in Effect b.Series 2004-1 Transition Charges Billed c.Actual Series 2004-1 Transition Charge Payments Received d.Series 2004-1 Transition Charge Remittances Made to Trustee Residential Service $0.000969 / kWh $ 3,409,575.96 $ 2,684,825.05 $ 2,684,825.05 General Service Secondary $ 3,278,002.89 $ 3,205,786.18 $ 3,205,786.18 Non-demand $0.000684 / kWh Demand $0.264 / kW General Service Primary $ 373,336.06 $ 372,223.08 $ 372,223.08 Non-demand $0.000309 / kWh Demand $0.237 / kW High Voltage Service $0.143 / kW $ 243,015.51 $ 248,303.03 $ 248,303.03 Lighting Service $0.001230 / kWh $ 49,761.75 $ 49,817.49 $ 49,817.49 Instantaneous Interruptible $0.148 / kW $ 140,597.65 $ 133,622.30 $ 133,622.30 Noticed Interruptible $0.233 / kW $ 209,172.81 $ 206,365.48 $ 206,365.48 Total $ 7,703,462.63 $ 6,900,942.61 $ 6,900,942.61 Capitalized terms used herein have their respective meanings set forth in the Series 2004-1 Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate this 8th day of August, 2007. ONCOR ELECTRIC DELIVERY COMPANY, as Servicer By: /s/ John M. Casey Name: John M. Casey Title: Assistant Treasurer
